DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2010/0243400 to Inoshita et al.
Re: claim 1.  Inoshita et al. show in figures 1, 8, and 9 a damper device comprising:
a first rotating body 11 configured to rotate around a rotation shaft and receive power
transmitted from a flywheel: a second rotating body 14,18 and 17 including at least 1) a first plate 14, 18 configured to receive the power transmitted from the first rotating body 11 at a radial position shown in the radial area of elements 15 and 16 common to both the first rotating body 11 and the first plate 14 and 2) a second plate 17 disposed to face the first plate and configured to rotate integrally with the first plate 14 around the rotation shaft; a third rotating body 25 configured to rotate relative to the second rotating body around the rotation shaft as shown in figures 8 and 9;
a fastening body 19 configured to integrate the first plate 14, 18 and the second plate 17 at a position radially spaced apart from a position where the power is transmitted from the first rotating body 11 to the first plate 14, 18 as shown in figure 1; and an elastic mechanism 20 configured to elastically interconnect the second rotating body 14,18 and 17 and the third rotating body 25 in a rotation direction, wherein the first plate 14, 18 is provided with a restricting portion 29 that restricts relative rotation of the third rotating body 25 beyond a predetermined torsion angle.
Re: claim 2. Inoshita et al. show in figure 8 the limitation wherein the restricting
portion 29 is provided radially inward of the fastening body 19.

Re: claims 3 and 6. Inoshita et al. show in figures 1, 8, and 9 the limitation
wherein the first plate 14, 18 is provided with a rib 18b that extends in a circumferential
direction and supports the restricting portion 29.

Re: claims 4 and 7. Inoshita et al. show in figures 1, 8, and 9 the limitation
wherein the first plate 114, 18 is provided with a partition extending in a radial direction or the section of 18b in the area of element 29 and a pair of reinforcing ribs 18b on either side of the partition extending in the radial direction to support the partition interposed therebetween in a circumferential direction, and the restricting portion 29 is a
circumferential end surface of the partition.

Re: claims 5 and 8-12. Inoshita et al. show in figures 1, 8, and 9 the limitation
wherein the fastening body 19 includes a first fastening portion, as labeled, that guides
the first plate 14, 18 in the radial direction and a second fastening portion, as labeled, that guides the second plate 17 in the radial direction, and the first fastening portion and the second fastening portion are spaced apart from each other in an axial direction as
shown.
[AltContent: textbox (2nd fastening portion)][AltContent: textbox (1st fastening portion)]
    PNG
    media_image1.png
    347
    604
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the interpretation of the reference applied in the prior rejection of record.  In light of the amendment, Examiner has interpreted the first plate of Inoshita et al. to be represented by connected elements 14, 18 which is comparable in arrangement to element 201 of the instant invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
October 3, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657